[Cite as Watkins v. Columbus City Schools Bd. of Edn., 2018-Ohio-3691.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Stanley Watkins,                                    :

                Appellant-Appellant,                :
                                                                              No. 18AP-76
v.                                                  :                     (C.P.C. No. 17CV-6252)

Columbus City Schools Board of                      :                 (REGULAR CALENDAR)
Education,
                                                    :
                Appellee-Appellee.
                                                    :


                                          D E C I S I O N

                                 Rendered on September 13, 2018


                On brief: Stanley Watkins, pro se. Argued:                       Stanley
                Watkins.

                On brief: Wanda T. Lillis, for appellee. Argued: Wanda T.
                Lillis.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Appellant-appellant, Stanley Watkins, appeals from an appellate decision
and judgment of the Franklin County Court of Common Pleas entered on January 5, 2018
affirming the resolution and order of appellee-appellee, Columbus City Schools Board of
Education ("the board"), terminating Watkins' employment. The common pleas court also
overruled Watkins' assignments of error and denied his prayer for relief. Because we find
the common pleas court did not abuse its discretion, we affirm its decision.
I. FACTS AND PROCEDURAL BACKGROUND
        {¶ 2} The board hired Watkins on a one-year limited contract for the 2015-2016
school year. Watkins was assigned a kindergarten classroom of seven students with
multiple disabilities. On April 19, 2016, the board adopted a resolution giving notice of its
intent to consider terminating Watkins' employment for good and just cause in accordance
No. 18AP-76                                                                               2

with R.C. 3319.16. The resolution set forth with specificity the grounds for the termination.
Watkins timely appealed. A referee heard Watkins' appeal in an 11-day hearing at which 14
witnesses testified and 71 exhibits were introduced. The referee subsequently issued a 17-
page report and recommendation, including a thorough and detailed summary of the
evidence that had been adduced at the hearing, findings of facts, and conclusions of law.
The referee determined that Watkins' actions gave the board good and just cause to
terminate his employment under R.C. 3319.16. The board adopted the referee's report on
June 20, 2017, and terminated Watkins' employment effective immediately.
       {¶ 3} Watkins appealed his termination by filing a complaint in the Franklin
County Court of Common Pleas pursuant to R.C. 3319.16. The parties thereafter filed briefs
and the common pleas court without a hearing issued a six-page decision and entry
affirming the board's order of termination on January 5, 2018. The common pleas court
determined that, based on its examination of the transcript and record of the hearing and
the extensive nature of the hearing, no additional hearings or evidence was necessary. The
court concluded:
              In summary, the transcript, exhibits, and all the evidence
              constitute substantial credible evidence supporting the Board's
              decision to terminate [Watkins]. The decision comported with
              all due process requirements. The decision was also in
              accordance with law. To the extent the Court did not address
              each and every one of [Watkins'] "Assignments of Error" it was
              because they were either undecipherable or had no relevance
              to the outcome of his termination. The Court did carefully
              examine and review all the arguments, the transcript, the
              exhibits, and independently review the decision of the Referee.
              [Watkins'] conduct, sleeping among other things, teaching
              deficiencies, and inability to get along with or work with others
              constituted "good and just cause" for his termination.
              [Watkins'] claims for relief are DENIED and the Board's
              decision is AFFIRMED.

(Emphasis sic.) (Jan. 5, 2018 Decision & Entry at 6.)
       {¶ 4} Watkins now appeals the common pleas court's decision.
II. ASSIGNMENT OF ERRORS
       {¶ 5} Watkins presents for our review twelve assignments of error:
No. 18AP-76                                                                          3

                1. The trial court abused its discretion by misapplying
                [Cleveland Bd. of Edn. v.] Loudermill[, 470 U.S. 532 (1985)] in
                Watkins case.

                2. The trial court abused its discretion by misapplying the law
                a) not considering the breach of contract claim in Watkins
                common pleas appeal complaint b) not ruling that contract
                with Watkins was void between August 26 and October 21,
                2015 1(and therefore could not be terminated) because CCS
                willfully abused the ORC and Federal IDEA in regard to the 2nd
                floor classroom.

                3. The trial court abused its discretion by misapplying the law
                in R.C. § 3319.16 by dismissing the Appellant's Complaint and
                counter claims.

                4. The trial court abused its discretion by failing to examine the
                facts on the record.

                5. The trial court abused its discretion by not ruling that
                Watkins should be granted his request for a reasonable because
                of sleep apnea. Furthermore, the court was in error ruling that
                Watkins had no proof of Sleep apnea.

                6. The trial court abused its discretion by not granting Watkins
                additional hearings.

                7. The trial court abused its discretion by the denying that
                Watkins was due progressive discipline.

                8. The trial court abused its discretion by not ruling that CCS
                retaliated against Watkins.

                9. The trial court abused its discretion and committed
                reversible error by threatening to rule Appellant was a
                vexatious litigator.

                10. The court abused its discretion denying the Writ of
                Mandamus.

                11. The court abused its discretion not ruling sua sponte the
                appellant is entitled to a name clearing hearing.

                12. The court abused its not ruling sua sponte discretion
                appellant's claim under Title 42 U.S.C. § 1983.

(Sic passim.)
No. 18AP-76                                                                                4

III. LAW AND DISCUSSION
   A. Standard of Review
       {¶ 6} R.C. 3319.16 provides that "[t]he contract of any teacher employed by the
board of education of any city * * * school district may not be terminated except for good
and just cause." A teacher whose contract has been terminated may appeal the board's
decision to the local court of common pleas by filing a complaint against the board, alleging
the facts "upon which the teacher relies for a reversal or modification of such order of
termination of contract." Id.; Badertscher v. Liberty-Benton School Dist. Bd. of Edn., 3d
Dist. No. 5-14-27, 2015-Ohio-1422, ¶ 34. Although the common pleas court's review of a
board's decision is not de novo, R.C. 3319.16 empowers the court to weigh the evidence,
hold additional hearings, if necessary, and to render factual determinations. Smith v.
Columbus City School Bd. of Edn., 10th Dist. No. 16AP-528, 2017-Ohio-2870, ¶ 9-10, citing
Katz v. Maple Heights City School Dist. Bd. of Edn., 87 Ohio App. 3d 256, 260 (8th
Dist.1993); Oleske v. Hilliard City School Dist. Bd. of Edn., 146 Ohio App. 3d 57, 62 (10th
Dist.2001). A common pleas court may reverse a board's decision to terminate "only where
it finds that the order is not supported by or is against the weight of the evidence." Kitchen
v. Bd. of Edn. of Fairfield City School Dist., 12th Dist. No. CA2006-09-234, 2007-Ohio-
2846, ¶ 17, citing Katz at 260. Judgments supported by some competent, credible evidence
going to all the essential elements of the case will not be reversed by a reviewing court as
being against the manifest weight of the evidence. Smith at ¶ 9, citing Elsass v. St. Marys
City School Dist. Bd. of Edn., 3d Dist. No. 2-10-30, 2011-Ohio-1870, ¶ 49, citing C.E. Morris
Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, 280 (1978).
       {¶ 7}   If a party to an R.C. 3319.16 appellate proceeding appeals a common pleas
court's decision to an appellate court, appellate review of the trial court's decision is
"extremely narrow" and "strictly limited to a determination of whether the common pleas
court abused its discretion." Badertscher at ¶ 36, citing James v. Trumbull Cty. Bd. of Edn.,
105 Ohio App. 3d 392, 396 (11th Dist.1995). Absent an abuse of discretion on the part of the
trial court, the appellate court may not engage in what amounts to a substitution of
judgment of the trial court. Smith at ¶ 10, citing Freshwater v. Mt. Vernon City School
Dist. Bd. of Edn., 137 Ohio St. 3d 469, 2013-Ohio-5000, ¶ 77; Graziano v. Amherst
Exempted Village Bd. of Edn., 32 Ohio St. 3d 289, 294 (1987). In this context, the Supreme
Court of Ohio has defined the term abuse of discretion as implying "not merely error of
No. 18AP-76                                                                              5

judgment, but perversity of will, passion, prejudice, partiality, or moral delinquency."
(Citations omitted.) Id. (Douglas, J., concurring).
   B. Assignments of Error
       {¶ 8} Watkins' assignments of errors are wide ranging in scope and not confined to
matters raised before the common pleas court. However, we address his numerous claimed
errors by overruling all of them en masse because we find no evidence in the record that the
common pleas court demonstrated "perversity of will, passion, prejudice, partiality, or
moral delinquency" with respect to Watkins or to his challenge of the board's termination
order. Id. On the contrary, the record before us is overwhelmingly clear that the common
pleas court acted in a legally correct and proper manner while affording Watkins
reasonable, fair, and compassionate treatment.
       {¶ 9} We accept, approve, and adopt the recitation of facts and legal conclusions
set forth in the common pleas court's decision.
IV. CONCLUSION
       {¶ 10} The common pleas court did not abuse its discretion on R.C. 3319.16
appellate review when it affirmed the board's resolution and order of termination of
Watkins. We overrule Watkins' 12 assignments of error and affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.

                              BROWN, P.J., concurs.
                    LUPER SCHUSTER, J., concurs in judgment only.